EXHIBIT 10(dd)

--------------------------------------------------------------------------------

 


The Dow Chemical Company
Elective Deferral Plan
Restated and Effective January 1, 2009




ARTICLE I


PURPOSE AND EFFECTIVE DATE


The purpose of The Dow Chemical Company Elective Deferral Plan ("Plan") is to
aid The Dow Chemical Company and its subsidiaries in retaining and attracting
executive employees by providing them with tax deferred savings opportunities.
The Plan provides a select group of management and highly compensated employees
of The Dow Chemical Company and certain subsidiaries with the opportunity to
elect to defer receipt of specified portions of compensation, and to have these
deferred amounts treated as if invested in specified Hypothetical Investment
Benchmarks.  The benefits provided under the Plan shall be provided in
consideration for services to be performed after the effective date of the Plan,
but prior to the executive’s Separation from Service.


The Plan is intended to (1) constitute an unfunded program maintained primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated Employees consistent with the requirements of
Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and (2) comply with Section 409A of
the Internal Revenue Code of 1986 ("Code") and official guidance issued
thereunder.  Notwithstanding any other provision of this Plan, this Plan shall
be interpreted, operated and administered in a manner consistent with these
intentions.


The Plan shall be effective for deferrals made hereunder on or after January 1,
2005.  Amendments were made to the Plan on January 10, 2005 and March 11, 2005
to comply with the provisions of Code section 409A, and a minor amendment was
made to the Plan on January 23, 2006. On September 1, 2006, the Plan was amended
to further comply with the provisions of Code section 409A and, effective
September 1, 2006 and January 1, 2007, to change the Hypothetical Investment
Benchmarks.  On November 1, 2006, the Plan was amended for Change of Control
language.  On December 31, 2008, the Plan was amended and restated to comply
with the requirements of Code section 409A and the final regulations thereunder,
effective January 1, 2009.  For rules that apply to the distribution of amounts
that were earned and vested prior to 2005 (and earnings thereon) and are exempt
from the requirements of Code section 409A, refer to the plan document in effect
on October 3, 2004.




ARTICLE II


DEFINITIONS


           For the purposes of this Plan, the following words and phrases shall
have the meanings indicated, unless the context clearly indicates otherwise:
 
Section 2.01   Administrator.  "Administrator" means the Retirement Board
appointed under the Dow Employees’ Pension Plan.
 
Section 2.02   Base Salary.  “Base Salary” means the annual base rate of pay
from the Company at which a Participant is employed (excluding Performance
Awards, commissions, relocation expenses, and other non-regular forms of
compensation) before deductions under (A) deferrals pursuant to Section 4.02 and
(B) contributions made on his or her behalf to any qualified plan maintained by
any Company or to any cafeteria plan under Code section 125 maintained by any
Company.  "Base Salary" for a Cadre Employee means the annual base rate of pay
(excluding Performance Awards, commissions, relocation expenses, and other
non-regular forms of compensation) before the deductions listed above payable to
a Cadre Employee while the Cadre Employee is on U.S. assignment.
 
Section 2.03   Base Salary Deferral.  “Base Salary Deferral” means the amount of
a Participant’s Base Salary which the Participant elects to have withheld on a
pre-tax basis from his or her Base Salary and credited to his or her Deferral
Account pursuant to Section 4.02.


 
256

--------------------------------------------------------------------------------

 



Section 2.04   Beneficiary.  "Beneficiary" means the person, persons or entity
designated by the Participant to receive any benefits payable under the Plan
pursuant to Article VIII.
 
Section 2.05   Board.  "Board" means the Board of Directors of The Dow Chemical
Company.
 
Section 2.06   Cadre Employee.  “Cadre Employee” means an employee who has been
authorized by Dow Europe GmbH to participate in the Cadre Pension Plan and who
earns compensation while on assignment in the U.S.
 
Section 2.07   Change of Control.  For purposes of this Plan, a “Change of
Control” shall be deemed to have occurred on: (a) the date that any one person,
or more than one person acting as a group acquires, ownership of stock of The
Dow Chemical Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of The Dow Chemical Company, (b) the date that a majority of the
members of the Board of Directors of The Dow Chemical Company is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the directors before the date of the appointment or election,
(c) the date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of The Dow
Chemical Company possessing 30% or more of the total voting power of the stock
of such corporation, (d) the date that any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) assets
from The Dow Chemical Company that has a total gross fair market value equal to
or more than 40% of the total gross fair market value of all of the assets of
The Dow Chemical Company immediately before such acquisition or acquisitions,
provided that the following asset transfers shall not result in a Change of
Control:  (i)  a transfer of assets to a stockholder of The Dow Chemical Company
in exchange for or with respect to its stock, (ii)  a transfer to a corporation,
50% or more of the total value or voting power of which is owned, directly or
indirectly, by The Dow Chemical Company, (iii) a transfer to a person, or more
than one person acting as a group, that owns 50% or more of the stock of The Dow
Chemical Company, or  (iv) a transfer to an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a person
described in clause (iii).  This definition of “Change of Control” is intended
to conform to the definition of a “change in ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation” as defined under Code section 409A and any subsequent
authority issued pursuant thereto, and no corporate event shall be considered a
Change of Control unless it meets such requirements.
 
Section 2.08   Code.  "Code" means the Internal Revenue Code of 1986, as
amended.
 
Section 2.09   Common Stock.  "Common Stock" means the common stock of The Dow
Chemical Company.
 
Section 2.10   Company.  "Company" means The Dow Chemical Company, its
successors, any subsidiary or affiliated organizations authorized by the Board
or the Administrator to participate in the Plan and any organization into which
or with which The Dow Chemical Company may merge or consolidate or to which all
or substantially all of its assets may be transferred.
 
Section 2.11   Deferral Account.  "Deferral Account" means the notional account
established for record keeping purposes for each Participant pursuant to Article
VI.
 
Section 2.12   Deferred Amount.   "Deferred Amount" means the amount deferred
pursuant to Section 4.02.
 
Section 2.13   Designee.  “Designee” means The Dow Chemical Company’s Global
Compensation & Benefits Department to whom the Administrator has delegated the
authority to take action under the Plan.
 
Section 2.14   Disabled.  “Disabled” or "Disability" means a Participant who, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, is receiving income replacement benefits for a
period of not less than 3 months under the Company's ERISA welfare plan that
provides long-term disability payments.  The Administrator, in its complete and
sole discretion, shall determine whether a Participant is Disabled.  The
Administrator may require that the Participant submit to an examination on an
annual basis, at the expense of the Company at which such Participant was
employed, by a competent physician or medical clinic selected by the
Administrator to confirm the Participant is Disabled.  On the basis of such
medical evidence, the determination of the Administrator as to whether or not a
condition of Disability exists or continues shall be conclusive.


 
257

--------------------------------------------------------------------------------

 



Section 2.15   Discretionary Company Contribution.  "Discretionary Company
Contribution" means an amount credited to a Participant's Deferral Account
pursuant to Section 7.09.
 
Section 2.16    Domestic Partner.  A person who is a member of a Domestic
Partnership.
 
Section 2.17    Domestic Partnership.  A partnership of two people that meets
the definition of “Domestic Partnership” as defined in the Savings Plan.
 
Section 2.18   Eligible Compensation.  "Eligible Compensation" means any Base
Salary, Performance Awards and any other monies treated as eligible compensation
by The Dow Chemical Company, payable to a Participant to the extent the
Participant is on the U.S. payroll of the Company at the time the amount would
have otherwise been paid to the Participant.  "Eligible Compensation" for a
Cadre Employee means any Base Salary, Performance Awards and any other monies
treated as eligible compensation by The Dow Chemical Company, payable to a Cadre
Employee while the Cadre Employee is on U.S. assignment.  
 
Section 2.19   Eligible Employee.  “Eligible Employee” means an employee of any
Company who: (i) is a United States employee or an expatriate who is paid from
one of The Dow Chemical Company’s U.S. entities, (ii) is a member of the
functional specialist/functional leader or global leadership job families, (iii)
has a job level of 362 points or higher,  (iv) is eligible for participation in
the Savings Plan, (v) is designated by the Administrator as eligible to
participate in the Plan as of September 30 for deferral of Base Salary and
Performance Awards, and (vi) qualifies as a member of the “select group of
management or highly compensated employees” under ERISA.  For purposes of
Section 7.09, Discretionary Company Contributions, only, “Eligible Employee”
means an employee who: (i) is a United States employee, (ii) has terminated
employment with a foreign affiliate of the Company and has accepted employment
with one of the Company’s U.S. entities, (iii) is eligible for a signing bonus
from one of the Company’s U.S. entities, (iv) has a job level of 208 points or
higher, (v) is eligible for participation in the Savings Plan and (vi) qualifies
as a member of the “select group of management or highly compensated employees”
under ERISA.
 
Section 2.20   ERISA.   "ERISA" means the Employee Retirement Income Security
Act of 1974, as amended.
 
Section 2.21   Executive Life Insurance.  “Executive Life Insurance” means a
life insurance policy under TDCC Executive Split Dollar Life Insurance Plan, or
the UCC Executive Life Insurance Plan.
 
Section 2.22   Fair Market Value.  "Fair Market Value" of a share of Common
Stock means the closing price of The Dow Chemical Company’s Common Stock on the
New York Stock Exchange on the most recent day on which the Common Stock was so
traded that precedes the date the Fair Market Value is to be determined. The
definition of Fair Market Value in this Section shall be exclusively used to
determine the values of a Participant’s interest in The Dow Chemical Company
Stock Index Fund (defined in Section 6.02(b)) for all relevant purposes under
the Plan.
 
Section 2.23   Form of Payment.  "Form of Payment" means payment in one lump sum
or in substantially equal monthly, quarterly or annual installments not to
exceed 15 years.
 
Section 2.24   Hardship Withdrawal.  “Hardship Withdrawal” means the early
payment of all or part of the balance in a Deferral Account(s) in the event of
an Unforeseeable Emergency.
 
Section 2.25   Hypothetical Investment Benchmark.  “Hypothetical Investment
Benchmark” shall mean the phantom investment benchmarks which are used to
measure the return credited to a Participant’s Deferral Account.
 
Section 2.26   Key Employee.  "Key Employee" means any Eligible Employee or
Cadre Employee who has a job level of 820 points or higher as of his Separation
from Service.
 
Section 2.27   Matching Contribution.  “Matching Contribution” means the amount
of annual matching contribution that each Company will make to the Plan.
 
Section2.28   Participant.  "Participant" means any individual who is eligible
and makes an election to participate in this Plan by filing a Participation
Agreement as provided in Article IV.
 
Section 2.29   Participation Agreement.  "Participation Agreement" means an
agreement filed by a Participant in accordance with Article IV.


 
258

--------------------------------------------------------------------------------

 



Section 2.30   Performance Awards.   “Performance Awards” means the amount paid
in cash to the Participant by any Company in the form of annual incentive
bonuses for a Plan Year.  "Performance Awards" for a Cadre Employee means the
annual incentive bonuses for a Plan Year payable to a Cadre Employee while the
Cadre Employee is on U.S. assignment.
 
Section 2.31   Performance Deferral.  “Performance Deferral” means the amount of
a Participant’s Performance Award which the Participant elects to have withheld
on a pre-tax basis from his or her Performance Award and credited to his or her
account pursuant to Section 4.02.
 
Section 2.32   Phantom Share Units.   “Phantom Share Units” means units of
deemed investment in shares of The Dow Chemical Company Common Stock so
determined under Section 6.02(b).
 
Section 2.33   Plan Year.  "Plan Year" means a twelve-month period beginning
January 1 and ending the following December 31.
 
Section 2.34   Savings Plan. “Savings Plan” means The Dow Chemical Company
Employees’ Savings Plan as it currently exists and as it may subsequently be
amended.
 
Section 2.35   Section 16 Participant.  “Section 16 Participant” means an
officer or director of The Dow Chemical Company required to report transactions
in The Dow Chemical Company securities to the Securities and Exchange Commission
pursuant to Section 16(a) of the Securities Exchange Act of 1934.
 
Section 2.36   Separation from Service.  "Separation from Service” or "Separates
from Service" means a “separation from service” within the meaning of Section
409A of the Code, except that in applying Section 1563(a)(1), (2), and (3) of
the Code for purposes of determining a controlled group of corporations under
Section 414(b) and (c) of the Code, and in applying Treasury Regulation section
1.414(c)-2 for purposes of determining trades or businesses that are under
common control under Section 414(c) of the Code, the language “at least 45
percent” is used instead of “at least 80 percent” each place it appears.
 
Section 2.37   Unforeseeable Emergency.  "Unforeseeable Emergency" means severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent (as defined in Code
section 152(a)) of the Participant, loss of the Participant's property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant as determined by the
Administrator.  The amount of the distribution may not exceed the amounts
necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise, by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) or by cessation of the Participant's
deferrals under the Plan.
 
Section 2.38   Valuation Date.   "Valuation Date" means the last day of each
calendar month or such other date as the Administrator in its sole discretion
may determine.







ARTICLE III


ADMINISTRATION


Section 3.01   Administrator Duties. This Plan shall be administered by the
Administrator.  The Administrator shall act by a majority of its members by vote
at a meeting or by unanimous consent in writing.  If all members of the
Administrator are not available, a quorum, consisting of three (3) members of
the Administrator, may act by a majority of the quorum.  It may authorize one or
more of its members to execute documents in its behalf.  Any person, upon
written notification of the authorization, shall accept and rely upon that
authorization until notified in writing that the Administrator has revoked the
authorization.  The Administrator shall appoint a secretary (who may or may not
be an Administrator member) to keep all minutes of its meetings and to receive
and deliver all notices.  The secretary shall record and, where appropriate,
communicate to all persons affected all delegations made by the Administrator of
its responsibilities, any rules and procedures adopted by the Administrator and
all other formal actions taken by the Administrator.  No member of the

 
259

--------------------------------------------------------------------------------

 

Administrator shall vote or act on any matter relating solely to him/herself.
The Administrator may meet by means of a conference telephone or similar
communications equipment that enables all persons participating in the meeting
to hear each other, and such participation in a meeting shall constitute
presence in person at the meeting and waiver of notice of such meeting.


The Administrator shall be responsible for the administration of this Plan and
shall have all powers necessary to administer this Plan, including discretionary
authority to determine eligibility for benefits and to decide claims under the
terms of this Plan, except to the extent that any such powers that are specially
vested in any other person administering this Plan by the Administrator.  The
Administrator may from time to time establish rules for the administration of
this Plan, and it shall have the exclusive right to interpret this Plan and to
decide any matters arising in connection with the administration and operation
of this Plan.  All rules, interpretations and decisions of the Administrator
shall be conclusive and binding on any Company, Participants and Beneficiaries.


The Administrator has delegated to the Designee responsibility for performing
certain administrative and ministerial functions under this Plan.  The Designee
shall be responsible for determining in the first instance issues related to
eligibility, Hypothetical Investment Benchmarks, distribution of Deferred
Amounts, determination of account balances, crediting of hypothetical earnings
and debiting of hypothetical losses and of distributions, withdrawals, deferral
elections and any other duties concerning the day-to-day operation of this
Plan.  The Administrator shall have discretion to delegate such additional
duties as it may determine.  The Designee may retain and supervise outside
providers, third party administrators, record keepers and professionals
(including in-house professionals) to perform any or all of the duties delegated
to it hereunder.


Neither The Dow Chemical Company, any other Company, a member of the Board, a
member of the Administrator nor the Designee shall be liable for any act or
action hereunder, whether of omission or commission, by any other member or
employee or by any agent to whom duties in connection with the administration of
this Plan have been delegated or for anything done or omitted to be done in
connection with this Plan.


The Dow Chemical Company shall, to the fullest extent permitted by law,
indemnify each director, officer or employee of The Dow Chemical Company
(including the heirs, executors, administrators and other personal
representatives of such person), each member of the Administrator and the
Designee against expenses (including attorneys' fees), judgments, fines, amounts
paid in settlement, actually and reasonably incurred by  such person in
connection with any threatened, pending or actual suit, action or proceeding
(whether civil, criminal, administrative or investigative in nature or
otherwise) in which such person may be involved by reason of the fact that he or
she is or was serving this Plan in any capacity at the request of The Dow
Chemical Company, the Administrator  or Designee.


Any expense incurred by The Dow Chemical Company or the Administrator relative
to the administration of this Plan shall be paid by The Dow Chemical Company
and/or may be deducted from the Deferral Accounts of the Participants as
determined by the Administrator or Designee.


Section 3.02   Claim Procedure.  If a Participant or Beneficiary (“claimant”)
makes a written request alleging a right to receive payments under this Plan or
alleging a right to receive an adjustment in benefits being paid under this
Plan, such actions shall be treated as a claim for benefits.  Benefits under
this Plan shall be payable only if the Designee or the Administrator, as the
case may be, determines, in its sole discretion, that a claimant is entitled to
them.


(a)   All initial claims for benefits under this Plan shall be sent to the
Designee.  If the Designee determines that any individual who has claimed a
right to receive benefits, or different benefits, under this Plan is not
entitled to receive all or any part of the benefits claimed, the Designee shall
inform the claimant in writing of such determination and the reasons therefor in
terms calculated to be understood by the claimant.  The notice shall be sent
within 90 days (45 days when the claim for benefits relates to receipt of
disability payments) of receipt of the claim unless the Designee determines that
additional time, not exceeding 90 additional days (30 days when the claim for
benefits relates to receipt of disability payments and a second additional 30
days for a benefits determination when the Designee determines the additional
time is necessary), is needed and so notifies the claimant in writing before the
expiration of the initial 90 day period (45 day period when the claim relates to
receipt of disability benefit payments).  Any written notice of extension for
review shall include the circumstances requiring extension and date by which a
decision is expected to be rendered.  A written notice of denial of benefits
shall (1) state specific reasons for the denial, (2) make specific reference to
the pertinent Plan provisions on which the denial is based, (3) describe any
additional material or information that is necessary to support the claimant’s
claim and an explanation of why such material or information is necessary, and
(4) include a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of all documents, records
or other information relevant (as defined by

 
260

--------------------------------------------------------------------------------

 

Department of Labor Regulation Section 2560.503-1(m)) to the claim.  Such notice
shall, in addition, inform the claimant of the procedure that the claimant
should follow to take advantage of the review procedures set forth below in the
event the claimant desires to contest the denial of the claim, including the
right to bring a civil action under Section 502(a) of ERISA following exhaustion
of review procedures set forth herein.


(b)   The claimant may within 60 days (180 days when the review relates to
receipt of disability benefits) after notice of the denial submit, in writing,
to the Administrator a notice that the claimant contests the denial of his or
her claim and desires a further review by the Administrator.  During the review
process, the claimant has the right to submit written comments, documents,
records and other information relating to the claim for benefits, which the
Administrator shall consider without regard to whether the items were considered
upon the initial review.  The Administrator shall within 60 days thereafter
review the claim and authorize the claimant to, upon request and free of charge,
have reasonable access to, and copies of all documents, records or other
information relevant (as defined by  Department of Labor Regulation Section
2560.503-1(m)) to the claim.  The Administrator will render a final decision on
behalf of The Dow Chemical Company with specific reasons therefor in writing and
will transmit it to the claimant within 60 days (45 days when the claim relates
to receipt of disability payments) of the written request for review, unless the
Administrator determines that additional time, not exceeding 60 days (45 days
when the claim relates to disability payments), is needed, and so notifies the
claimant in writing before the expiration of the initial 60 day period (45 days
when the claim relates to disability payments).  In no event shall the
Administrator render a final decision later than the initial 60 days (45 days
when the claim relates to the receipt of disability payments) plus the possible
additional 60 days (45 days when the claim relates to the receipt of disability
payments) following receipt of the claimant's appeal.  Any written notice of
extension for review shall include the circumstances requiring extension and
date by which a decision is expected to be rendered.  A written notice of denial
of benefits upon review shall (1) state specific reasons for the denial, (2)
make specific reference to the pertinent Plan provisions on which the denial is
based, and (3) include a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of all
documents, records or other information relevant (as defined by Department of
Labor Regulation Section 2560.503-1(m)) to the claim.  Such notice shall, in
addition, inform the claimant of the right to bring a civil action under Section
502(a) of ERISA.  If such determination is adverse to the claimant, it shall be
binding and conclusive unless the claimant notifies the Administrator within 90
days after the mailing or delivery to him or her by the Administrator of its
determination that he or she intends to institute legal proceedings challenging
the determination of the Administrator, and actually institutes such legal
proceeding within 180 days after such mailing or delivery.


ARTICLE IV


PARTICIPATION


Section 4.01   Participation.


(a)   Eligible Employees.  In general, participation in the Plan shall be
limited to Eligible Employees who elect to participate in this Plan by filing a
Participation Agreement with the Administrator in accordance with the Company's
enrollment procedures.  A Participation Agreement normally must be filed on or
prior to the November 30 (Eastern Standard Time) immediately preceding the Plan
Year in which the Eligible Compensation to which the Participation Agreement
relates is earned. An individual shall not be eligible to elect to participate
in this Plan unless the individual qualifies as an Eligible Employee for the
Plan Year for which the election is made.  The Administrator, in its sole
discretion and to the extent permitted by Code section 409A and the regulations
or other guidance issued thereunder, may permit a newly Eligible Employee to
submit a Participation Agreement within 30 days after the date the Eligible
Employee becomes eligible, and deferrals shall commence as soon as practical
thereafter for Eligible Compensation earned after the Administrator receives a
completed and timely submitted Participation Agreement.


(b)   Cadre Employees.  Cadre Employees shall also be eligible to participate in
the Plan by filing a Participation Agreement with the Administrator in
accordance with the Company's enrollment procedures.  A Participation Agreement
normally must be filed on or prior to the November 30 (Eastern Standard Time)
immediately preceding the Plan Year in which the Eligible Compensation to which
the Participation Agreement relates is earned.  The Administrator, in its sole
discretion and to the extent permitted by Code section 409A and the regulations
or other guidance issued thereunder, may permit a newly eligible Cadre Employee
to submit a Participation Agreement within 30 days after the date the Cadre
Employee becomes eligible, and deferrals shall commence as soon as practical
thereafter for Eligible Compensation earned after the Administrator receives a
completed and timely submitted Participation Agreement.  In addition, the
Administrator, in its sole discretion and to the extent permitted by Code
section 409A Code and the regulations or other guidance issued thereunder, may
permit a newly eligible Cadre Employee for the first Plan Year in which the
Cadre Employee is a resident

 
261

--------------------------------------------------------------------------------

 

alien to make a deferral election in a timely manner as permitted under Treas.
Reg. Section 1.409A-2(c).




Section 4.02   Contents of Participation Agreement.
 
(a)   Eligible Employees.  Subject to Article VII, each Participation Agreement
shall set forth the amount of Eligible Compensation for the Plan Year to which
the Participation Agreement relates that is to be deferred under the Plan (the
"Deferred Amount"), expressed as either a dollar amount or a percentage of the
Base Salary and Performance Awards for such Plan Year; provided, that the
minimum Deferred Amount for any Plan Year shall not be less than 5% (in 5%
increments) of Base Salary and/or 5% (in 5% increments) of any Performance Award
and the maximum Deferred Amount for any Plan Year shall not exceed 50% of Base
Salary and 85% of any Performance Award.  In accordance with the provisions
contained in Article VII, each Participation Agreement shall also set forth a
time and Form of Payment of a Deferred Amount.  Participation Agreements are to
be completed in a format specified by the Administrator.
 
(b)   Cadre Employees.  A Cadre Employee's Participation Agreement shall set
forth the amount of Base Salary for the Plan Year to which the Participation
Agreement relates that is to be deferred under the Plan (the "Deferred Amount"),
expressed as a whole percentage of the Base Salary for such Plan Year; provided
that the maximum Deferred Amount for any Plan Year shall not exceed 15% of Base
Salary.  In addition, each Participation Agreement shall, in accordance with the
provisions contained in Article VII, set forth a time and Form of Payment of a
Deferred Amount.  Participation Agreements are to be completed in a format
specified by the Administrator.
  
Section 4.03   Modification or Revocation of Election by Participant. A
Participant may not change the amount of his or her Deferred Amount during a
Plan Year.  A Participant’s Participation Agreement may not be made, modified or
revoked retroactively.



ARTICLE V


DEFERRED COMPENSATION


Section 5.01   Elective Deferred Compensation.  Except for Section 16
Participants, the Deferred Amount of a Participant with respect to each Plan
Year of participation in the Plan shall be credited to the Participant’s
Deferral Account as and when such Deferred Amount would otherwise have been paid
to the Participant.  For Section 16 Participants who elect to direct their
Deferred Amount to the Hypothetical Investment Benchmark of The Dow Chemical
Company Stock Index Fund only, the Deferred Amount of that Participant with
respect to each Plan Year of participation shall be credited to the
Participant’s Deferral Account in the Hypothetical Investment Benchmark of 125%
of Ten Year Treasury Notes as and when such Deferred Amount would otherwise have
been paid to the Participant; on a quarterly basis (on the last business day of
the months of March, June, September and December), such Deferred Amount shall
be reallocated to the Hypothetical Investment Benchmark of The Dow Chemical
Company Stock Index Fund.  If a Participant is employed at a Company other than
The Dow Chemical Company, such Company shall pay or transfer the Deferred
Amounts for all such Company’s Participants to The Dow Chemical Company as and
when the Deferred Amounts are withheld from a Participant’s Base Salary or
Performance Award.  Such forwarded Deferred Amounts will be held as part of the
general assets of The Dow Chemical Company.  The earnings credit under Section
6.02 based on a Participant’s investment selection among the Hypothetical
Investment Benchmarks specified in Appendix A hereto, as amended by the
Administrator from time to time, shall be borne by The Dow Chemical Company.  To
the extent that any Company is required to withhold any taxes or other amounts
from the Deferred Amount pursuant to any state, Federal or local law, such
amounts shall be taken out of other compensation eligible to be paid to the
Participant that is not deferred under this Plan.
 
Section 5.02   Vesting of Deferral Account.  Except as provided in Sections 7.09
and 7.10, a Participant shall be 100% vested in his or her Deferral Account as
of each Valuation Date.
 



ARTICLE VI


MAINTENANCE AND INVESTMENT OF ACCOUNTS


Section 6.01   Maintenance of Accounts.  Separate Deferral Accounts shall be
maintained for each Participant.  More than one Deferral Account may be
maintained for a Participant as necessary to reflect (a) various Hypothetical

 
 
262

--------------------------------------------------------------------------------

 


Investment Benchmarks and/or (b) separate Participation Agreements specifying
different times and Forms of Payment.  A Participant's Deferral Account(s) shall
be utilized solely as a device for the measurement and determination of the
amounts to be paid to the Participant pursuant to this Plan, and shall not
constitute or be treated as a trust fund of any kind.  The Administrator shall
determine the balance of each Deferral Account, as of each Valuation Date, by
adjusting the balance of such Deferral Account as of the immediately preceding
Valuation Date to reflect changes in the value of the deemed investments
thereof, credits and debits pursuant to Section 6.02 and Section 7.08 and
distributions pursuant to Article VII with respect to such Deferral Account
since the preceding Valuation Date.


Section 6.02   Hypothetical Investment Benchmarks.  (a)  Each Participant shall
be entitled to direct the manner in which his or her Deferral Accounts will be
deemed to be invested, selecting among the Hypothetical Investment Benchmarks
specified in Appendix A hereto, as amended by the Administrator from time to
time, and in accordance with such rules, regulations and procedures as the
Administrator may establish from time to time.  Notwithstanding anything to the
contrary herein, earnings and losses based on a Participant’s investment
elections shall begin to accrue as of the date such Participant’s Deferred
Amounts are credited to his or her Deferral Accounts.    Participants, except
for Section 16 Participants, can reallocate among the Hypothetical Investment
Benchmarks on a daily basis.  Section 16 Participants can reallocate among the
Hypothetical Investment Benchmarks in accordance with such rules, regulations
and procedures as the Administrator may establish from time to time.


(b) (i)   The Hypothetical Investment Benchmarks available for Deferral Accounts
will include "The Dow Chemical Company Stock Index Fund.”  The Dow Chemical
Company Stock Index Fund will consist of deemed investments in shares of The Dow
Chemical Company Common Stock including reinvestment of dividends, stock splits
and without brokerage fees.  Deferred Amounts that are deemed to be invested in
The Dow Chemical Company Stock Index Fund shall be converted into Phantom Share
Units based upon the Fair Market Value of the Common Stock as of the date(s) the
Deferred Amounts are to be credited to a Deferral Account.  The portion of any
Deferral Account that is invested in The Dow Chemical Company Stock Index Fund
shall be credited, as of each dividend payment date, with additional Phantom
Share Units of Common Stock with respect to cash dividends paid on the Common
Stock with record dates during the period beginning on the day after the most
recent preceding Valuation Date and ending on such Valuation Date.


(ii)   When a reallocation or a distribution of all or a portion of a Deferral
Account that is invested in The Dow Chemical Company Stock Index Fund is to be
made, the balance in such a Deferral Account shall be determined by multiplying
the Fair Market Value of one share of Common Stock on the most recent Valuation
Date preceding the date of such reallocation or distribution by the number of
Phantom Share Units to be reallocated or distributed.  Upon a distribution, the
amounts in The Dow Chemical Company Stock Index Fund shall be distributed in the
form of cash having a value equal to the Fair Market Value of a comparable
number of actual shares of Common Stock.


(iii)   In the event of a reorganization, recapitalization, stock split, stock
dividend, combination of shares, merger, consolidation, or other change in the
corporate structure of The Dow Chemical Company affecting Common Stock, or a
sale by The Dow Chemical Company of all or part of its assets, or any
distribution to stockholders other than a normal cash dividend, then the
Administrator may make appropriate adjustments to the number of Phantom Share
Units credited to any Deferral Account.  The determination of the Administrator
as to such adjustments, if any, to be made shall be conclusive.


(iv)   Notwithstanding any other provision of this Plan,  the Administrator
shall adopt such procedures as it may determine are necessary to ensure that
with respect to any Participant who is actually or potentially subject to
Section 16(b) of the Securities Exchange Act of 1934, as amended, the crediting
of deemed shares to his or her Deferral Account is deemed to be an exempt
purchase for purposes of such Section 16(b), including without limitation
requiring that no shares of Common Stock or cash relating to such deemed shares
may be distributed for six months after being credited to such Deferral Account.


Section 6.03   Statement of Accounts. Each Participant shall be issued quarterly
statements of his or her Deferral Account(s) in such form as the Administrator
deems desirable, setting forth the balance to the credit of such Participant in
his or her Deferral Account(s) as of the end of the most recently completed
quarter.


ARTICLE VII


BENEFITS


Section 7.01   Time and Form of Payment.  The Dow Chemical Company shall pay to
the Participant the balance of each Deferral Account at the time and in the Form
of Payment as provided in this Article.  If the Participant is employed at

 
263

--------------------------------------------------------------------------------

 

a Company other than The Dow Chemical Company, such Company shall pay the
balance of such Participant’s Deferral Account, pursuant to the terms of the
Plan, and The Dow Chemical Company shall reimburse such Company for any such
payments.


(a)   Distributions in a Specific Year.  A Participant may elect in a
Participation Agreement to have a Deferral Account be distributed in a lump sum
(determined as of the most recent Valuation Date preceding the payment date) in
cash in a specific future year or be distributed in installment payments (either
annual, quarterly or monthly for up to 15 years) beginning in a specific future
year.  Except when a Participant elects quarterly installment payments,
distributions pursuant to this Section 7.01(a) shall be made or commence on the
January 31st (or the last immediately preceding business day of January if such
January 31st is not a business day) of the year that the Participant has
selected to begin receiving distributions.  If a Participant has selected
quarterly installment payments, such distributions shall commence on the March
31st (or the last immediately preceding business day of March if such March 31st
is not a business day) of the year that the Participant has selected to begin
receiving distributions.


(b)   Distributions upon Separation from Service.  Alternatively, a Participant
may elect in a Participation Agreement to have a Deferral Account be distributed
(i) in a lump sum (determined as of the most recent Valuation Date preceding the
payment date) in cash in the year after the year in which the Participant's
Separation from Service occurs, (ii) in installment payments (either annual,
quarterly or monthly for up to 15 years) beginning in the year after the year in
which the Participant's Separation from Service occurs, (iii) in a lump sum
(determined as of the most recent Valuation Date preceding the payment date) in
cash in the second year after the year in which the Participant’s Separation
from Service occurs, or (iv) in installment payments (either annual, quarterly
or monthly for up to 15 years) beginning in the second year after the year in
which the Participant’s Separation from Service occurs.  Except when a
Participant elects quarterly installment payments, such distributions pursuant
to this Section 7.01(b) shall be made or commence on the January 31st (or the
last immediately preceding business day of January if such January 31st is not a
business day) of the applicable year.  If a Participant has selected quarterly
installment payments, such distributions pursuant to this Section 7.01(b) shall
commence on the March 31st (or the last immediately preceding business day of
March if such March 31st is not a business day) of the applicable year.


(c)   Distributions upon Separation from Service by a Key
Employee.  Notwithstanding the foregoing, distributions may not be made to a Key
Employee upon a Separation from Service before the date which is six months
after the date of the Key Employee's Separation from Service (or, if earlier,
the date of the Key Employee's death).  Any amounts that would otherwise be paid
during this period of delay shall be accumulated and paid on the first day of
the seventh month after the Participant's Separation from Service (or, if
earlier, the first day of the month after the Participant's death).


(d)   Calculation of Installments.  If a Participant has elected in a
Participation Agreement to have a Deferral Account be distributed in installment
payments, each installment payment shall equal (i) the balance of such Deferral
Account as of the most recent annual Valuation Date preceding the payment date,
times (ii) a fraction, the numerator of which is one and the denominator of
which is the number of remaining installment payments.  Each subsequent
installment shall be paid on or about the succeeding anniversary of such first
payment or in quarterly or monthly intervals, if selected.  Each such
installment shall be deemed to be made on a pro rata basis from each of the
different deemed investments of the Deferral Account (if there is more than one
such deemed investment).


Section 7.02   Changing Time or Form of Benefit. A Participant may subsequently
elect an alternative time or Form of payment as available under Section 7.01 by
written election filed with the Administrator; provided, however, that:


(a)   the election will not be effective for the twelve (12) month period after
the date on which the election is made;


(b)   the election must be made at least twelve (12) months prior to the date
the distribution is scheduled to be made or commence; and,
 
(c)   a distribution may not be made earlier than at least five (5) years
following the date the distribution would have been made or commenced.


Section 7.03   Survivor Benefit.  Notwithstanding any election by a Participant
in a Participation Agreement or provisions of the Plan to the contrary, if a
Participant dies prior to receiving full payment of his or her Deferral
Account(s), The Dow Chemical Company shall pay the remaining balance (determined
as of the most recent Valuation Date preceding death) to the Participant's
Beneficiary or Beneficiaries (as the case may be) in a lump sum in cash as soon
as administratively practicable within 90 days after the Participant's death,
provided that such beneficiary or beneficiaries shall not have the right

 
264

--------------------------------------------------------------------------------

 

to designate the taxable year of payment.  If a Participant was employed at a
Company other than The Dow Chemical Company, such Company shall pay the
remaining balance of such deceased Participant’s Deferral Account in accordance
with the preceding sentence, and The Dow Chemical Company shall reimburse the
Company for such payment.


Section 7.04   Disability.  Notwithstanding any election by a Participant in a
Participation Agreement or provisions of the Plan to the contrary, if a
Participant incurs a Disability prior to receiving full payment of his or her
Deferral Account(s), The Dow Chemical Company shall pay the remaining balance
(determined as of the most recent Valuation Date preceding death) to the
Participant in a lump sum in cash as soon as administratively practicable within
90 days after the Participant becomes Disabled, provided that the Participant
shall not have the right to designate the taxable year of payment.  If a
Participant was employed at a Company other than The Dow Chemical Company, such
Company shall pay the remaining balance of such Participant’s Deferral Account
in accordance with the preceding sentence, and The Dow Chemical Company shall
reimburse the Company for such payment.


Section 7.05   Small Benefit Distribution.  Notwithstanding any elections by a
Participant in a Participation Agreement or provisions of the Plan to the
contrary, the Administrator shall distribute all of a Participant's or
Beneficiary's vested Deferral Account balances at any time after the
Participant's Separation from Service if the sum of such balances does not
exceed ten thousand dollars ($10,000) and results in the termination of the
Participant's entire interest in the Plan as provided under Section 409A of the
Code.


Section 7.06   Hardship Withdrawals.   Notwithstanding the provisions of Section
7.01 and any elections by a Participant in a Participation Agreement, a
Participant shall be entitled to early payment of all or part of the balance in
his or her Deferral Account(s) in the event of an Unforeseeable Emergency, in
accordance with this Section 7.06.  A distribution pursuant to this Section 7.06
may only be made to the extent reasonably needed to satisfy the Unforeseeable
Emergency need, and may not be made if such need is or may be relieved (i)
through reimbursement or compensation by insurance or otherwise, (ii) by
liquidation of the Participant's assets to the extent such liquidation would not
itself cause severe financial hardship, or (iii) by cessation of participation
in the Plan.  An application for an early payment under this Section 7.06 shall
be made to the Administrator in such form and in accordance with such procedures
as the Administrator shall determine from time to time.  The determination of
whether and in what amount a distribution will be permitted pursuant to this
Section 7.06 shall be made by the Administrator.  Upon such an early payment
under this Section 7.06 in a Plan Year, the Participant's deferral election
pursuant to Section 4.02 shall be cancelled with respect to any Deferred Amounts
that would otherwise be deferred for the remainder of such Plan Year.


Section 7.07   Change of Control.  In accordance with the Company's procedures
and to the extent permitted by Code section 409A, a Participant may elect in a
Participation Agreement that, if a Change of Control occurs, the Participant
shall receive a lump sum payment of the balance of the Participant's applicable
Deferral Account within thirty (30) days after the Change of Control.  Certain
Participants were provided with transition elections during the Code section
409A transition period to have their 2005 - 2008 Deferral Accounts, if any, paid
in a lump sum within thirty (30) days after a Change of Control.  In the event a
Participant did not elect to have his 2005 - 2008 Deferral Accounts, if any,
paid in a lump sum upon a Change of Control, such 2005 – 2008 Deferral Accounts,
if any, will be distributed in accordance with the Participant’s Distribution
elections in the relevant Participation Agreements.




Section 7.08   Matching Contribution.  Each Eligible Employee who elects to make
deferrals of Eligible Compensation to the Plan will be credited with a Matching
Contribution utilizing the same formula authorized under the Savings Plan for
employer matching contributions.  For purposes of calculating the match under
this Plan, The Dow Chemical Company will assume each Participant is contributing
the maximum allowable amount to the Savings Plan and receiving a match
thereon.  The Matching Contribution calculated under provisions of this Plan
will be reduced by this assumed match from the Savings Plan.  Notwithstanding
the foregoing, the sum of the Matching Contribution under the Plan plus the
assumed employer matching contributions under the Savings Plan may not exceed
fifteen thousand dollars ($15,000) in each Plan Year.  The amount of the
Matching Contribution may be based on a formula that takes into account a
Participant's overall compensation and may be subject to maximum or minimum
limitations.  The Matching Contribution shall be credited to the Deferral
Account as soon as administratively feasible within the first 60 days of the
following Plan Year.  The Matching Contribution shall be invested among the same
Hypothetical Investment Benchmarks as defined in 6.02 in the same proportion as
the elections made by the Participant governing the Eligible Compensation
deferrals of the Participant at such time.  The Matching Contribution for a Plan
Year shall be distributed to the Participant at the same time and in the same
Form of Payment as the Participant's Deferred Amount (and earnings thereon) for
such Plan Year in accordance with this Article VII, and will vest one hundred
percent (100%) on the date credited to the Participant’s account.  In the event
a Participant has elected one time and Form of Payment with respect to his or
her Base Salary Deferral for such

 
265

--------------------------------------------------------------------------------

 

Plan Year and another time and Form of Payment with respect to his or her
Performance Deferral for such Plan Year, the Matching Contribution (and earnings
thereon) for such Plan Year shall be distributed in accordance with the time and
Form of Payment applicable to the Participant's Base Salary Deferral for such
Plan Year.   A Cadre Employee is not eligible for a Matching Contribution.


If a Participant is employed by a Company, other than The Dow Chemical Company,
an amount equal to all Matching Contributions credited to Participants of such
Company shall be paid or transferred in full by such Company to The Dow Chemical
Company as of the date such Matching Contribution is credited to a Participant’s
Deferral Account.  The Dow Chemical Company shall hold such amounts as part of
the general assets of The Dow Chemical Company.


Section 7.09   Discretionary Company Contributions.   Any Company may at any
time contribute a discretionary Company contribution.  This discretionary
Company contribution may be for payments including, but not limited to, signing
or retention bonuses.  The amount of the discretionary Company contribution may
vary from payroll period to payroll period throughout the Plan Year, may be
based on a formula which takes into account a Participant's overall
compensation, and otherwise may be subject to maximum or minimum limitations.
The discretionary Company contribution shall be credited to the Deferral Account
as soon as administratively feasible following the end of the payroll
period.  The discretionary contribution shall be invested among the same
Hypothetical Investment Benchmarks as defined in 6.02 in the same proportion as
the elections made by the Participant governing the deferrals of the Participant
at the time, or if none, 125% of Ten Year Treasury Notes.  Subject to the other
provisions contained in this Article VII, any vested discretionary contribution
(and earnings thereon) shall be distributed to the Participant in cash in a lump
sum on January 31st following the Participant's Separation from Service.  Any
vesting schedule shall be determined by the Administrator at the time the
discretionary Company contribution is made.  An Cadre Employee is not eligible
for a discretionary Company contribution.


If a Participant is employed at a Company other than The Dow Chemical Company,
such Company shall pay or transfer to The Dow Chemical Company any amounts
designated as discretionary Company contributions for all such Participants as
of the date such discretionary Company contributions are credited to a
Participant’s Deferral Account.  The Dow Chemical Company shall hold such
amounts as part of the general assets of The Dow Chemical Company.


Section 7.10   Special Cadre Plan Contributions.  Each Cadre Employee will be
credited with a nondiscretionary Company contribution equal to (1) 4% of the
Cadre Employee's monthly Base Salary for each month while he is an eligible to
participate in the Plan, and (2) 12% of the Cadre Employee's Performance Awards
received annually while he is eligible to participate in the Plan. The Company
contribution shall be credited to the Deferral Account as soon as
administratively feasible following the end of the applicable period.  The
Company contribution shall be invested among the same Hypothetical Investment
Benchmarks as defined in 6.02 in the same proportion as the elections made by
the Participant governing the deferrals of the Participant at the time, or if
none, 125% of Ten Year Treasury Notes.  Subject to the other provisions
contained in this Article VII, the Company contribution shall be distributed to
the Participant at the same time and in the same form as the Participant's
deferrals for the Plan Year in which the nondiscretionary Company contribution
is made in accordance with this Article VII.  In the event a Participant has
elected one time and Form of Payment with respect to his or her Base Salary
Deferral for such year and another time and Form of Payment with respect to his
or her Performance Deferral for such year, the Company contribution (and
earnings thereon) for such year shall be distributed in accordance with the time
and From of Payment applicable to the Participant's Base Salary Deferral for
such year.  The nondiscretionary Company contributions will vest one hundred
percent (100%) on the date the Participant has earned five years of vesting
service (recognizing all service with the Company (and its affiliates) with 1
year of vesting service credited for each calendar year during which the
employee receives pay for 1,000 or more hours of service).


If a Participant is employed by a company other than The Dow Chemical Company,
an amount equal to all nondiscretionary Company contributions credited to
Participants of such company shall be paid or transferred in full by such
company to The Dow Chemical Company as of the date such contribution is credited
to a Participant’s Deferral Account.  The Dow Chemical Company shall hold such
amounts as part of the general assets of The Dow Chemical Company.


Section 7.11   Withholding of Taxes.  Notwithstanding any other provision of
this Plan, any Company shall withhold from payments made hereunder any amounts
required to be so withheld by any applicable law or regulation. The Company may
also accelerate and pay a portion of a Participant's benefits in a lump sum
equal to the Federal Insurance Contributions Act ("FICA") tax imposed and the
income tax withholding related to such FICA amounts.


Section 7.12   Distribution Upon Inclusion in Income.  Notwithstanding the
foregoing, if a portion of the Participant's Deferral Account balance is
includible in income under Code section 409A, such portion shall be distributed
immediately to the Participant.

 
266

--------------------------------------------------------------------------------

 

ARTICLE VIII


BENEFICIARY DESIGNATION


Section 8.01   Beneficiary Designation.  Each Participant shall have the right,
at any time, to designate any person, persons or entity as his or her
Beneficiary or Beneficiaries.  A Beneficiary designation shall be made, and may
be amended, by the Participant by filing a written designation with the
Administrator, on such form and in accordance with such procedures as the
Administrator shall establish from time to time.


Section 8.02   No Beneficiary Designation.   If a Participant or Beneficiary
fails to designate a Beneficiary as provided above, or if all designated
Beneficiaries predecease the Participant or his or her Beneficiary, then the
Participant’s Beneficiary shall be deemed to be, in the following order:


to the spouse or Domestic Partner of such person, if any;
to the children of such person, if any;
to the beneficiary of any company paid life insurance of such person, if any;
to the beneficiary of the Executive Life Insurance of such person, if any;
to the beneficiary of any Company-sponsored life insurance policy for which any
Company pays all or part of the premium of such person, if any; or
to the deceased person’s estate.




ARTICLE IX


AMENDMENT AND TERMINATION OF PLAN


Section 9.01   Amendment.  The Board may at any time amend this Plan in whole or
in part, provided, however, that no amendment shall be effective to decrease the
balance in any Deferral Account as accrued at the time of such amendment, nor
shall any amendment otherwise have a retroactive effect.  Notwithstanding the
foregoing, no amendment of the Plan shall apply to amounts that were earned and
vested (within the meaning of Code section 409A and regulations thereunder)
under the Plan prior to 2005, unless the amendment specifically provides that it
applies to such amounts.  The purpose of this restriction is to prevent a Plan
amendment from resulting in an inadvertent "material modification" to amounts
that are "grandfathered" and exempt from the requirements of Code section 409A.


Section 9.02   Company's Right to Terminate.  The Board may at any time
terminate the Plan with respect to future Participation Agreements.  The Board
may also terminate the Plan in its entirety at any time for any reason,
including without limitation if, in its judgment, the continuance of the Plan,
the tax, accounting, or other effects thereof, or potential payments thereunder
would not be in the best interests of The Dow Chemical Company.  Any plan
termination made pursuant to this Section 9.02 shall be performed in a manner
consistent with the requirements of Code section 409A and any regulations or
other applicable guidance issued thereunder.  In the event a Participant is
employed by a Company other than The Dow Chemical Company at the time
distributions are made as a result of the plan termination and such Company
makes the required payments to the Participant, The Dow Chemical Company shall
transfer to such Company an amount equal to the amount paid to the Participant
on account of termination of the Plan.  Any Company may cease participation in
the Plan for any reason by notifying The Dow Chemical Company in writing at
least 30 days prior to such Company’s cessation of participation.  Payments to
Participants by any such Company will commence in accordance with the terms of
the Plan and the Company's cessation of participation will otherwise comply with
Code section 409A.


Section 9.03   Effect of Amendment or Termination.  Except as provided in the
next sentence, no amendment or termination of the Plan shall adversely affect
the rights of any Participant to amounts credited to his Deferral Accounts as of
the effective date of such amendment or termination.  Upon termination of the
Plan, distribution of balances in Deferral Accounts shall be made to
Participants and beneficiaries in the manner and at the time described in
Article VII, unless the Company determines in its sole discretion that all such
amounts shall be distributed upon termination in accordance with the
requirements under Code section 409A.  Upon termination of the Plan, no further
deferrals of Eligible Compensation shall be permitted; however, earnings, gains
and losses shall continue to be credited to Deferral Account balances in
accordance with Article VI until the Deferral Account balances are fully
distributed.

 
267

--------------------------------------------------------------------------------

 

ARTICLE X


MISCELLANEOUS


Section 10.01    Unfunded Plan.  This Plan is intended to be an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees, within the meaning
of Sections 201, 301 and 401 of ERISA and therefore meant to be exempt from
Parts 2, 3 and 4 of Title I of ERISA.  All payments pursuant to the Plan shall
first be made from the general assets of The Dow Chemical Company, as the entity
primarily liable for such payments, and no special or separate fund shall be
established or other segregation of assets made to assure payment.  As described
above, if a Participant is employed at a Company other than The Dow Chemical
Company, such Company shall pay such Participant’s Deferral Account balance to
such Participant according to the terms of the Plan, and The Dow Chemical
Company shall reimburse such Company for the amount of the payment.  In the
event The Dow Chemical Company is insolvent or is otherwise unable to make any
required payment or reimbursement to a Participant or a Company, the Company
(other than The Dow Chemical Company) that employed such Participant shall be
secondarily liable for such payments from the general assets of such
Company.  No Participant or other person shall have under any circumstances any
interest in any particular property or assets of The Dow Chemical Company or any
other Company as a result of participating in the Plan.  Notwithstanding the
foregoing, The Dow Chemical Company may (but shall not be obligated to) create
one or more grantor trusts, the assets of which are subject to the claims of The
Dow Chemical Company's creditors, to assist it in accumulating funds to pay its
obligations.


Section 10.02  Nonassignability.  Except as specifically set forth in the Plan
with respect to the designation of Beneficiaries, neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are, expressly declared to be
unassignable and non-transferable.  No part of the amounts payable shall, prior
to actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant's or any other person's bankruptcy or insolvency.


Section 10.03  Validity and Severability.  The invalidity or unenforceability of
any provision of this Plan shall not affect the validity or enforceability of
any other provision of this Plan, which shall remain in full force and effect,
and any prohibition or unenforceability in any jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction.


Section 10.04  Governing Law.   The validity, interpretation, construction and
performance of this Plan shall in all respects be governed by the laws of the
State of Delaware, without reference to principles of conflict of law, except to
the extent preempted by federal law.


Section 10.05  Employment Status.  This Plan does not constitute a contract of
employment or impose on the Participant or any Company any obligation for the
Participant to remain an employee of such Company or change the status of the
Participant's employment or the policies of such Company and its affiliates
regarding termination of employment.


Section 10.06  Underlying Incentive Plans and Programs.  Nothing in this Plan
shall prevent any Company from modifying, amending or terminating the
compensation or the incentive plans and programs pursuant to which Performance
Awards are earned and which are deferred under this Plan.


Section 10.07  Successors of the Company.  The rights and obligations of The Dow
Chemical Company shall inure to the benefit of, and shall be binding upon, the
successors and assigns of The Dow Chemical Company.


Section 10.08  Waiver of Breach.  The waiver by The Dow Chemical Company of any
breach of any provision of the Plan by the Participant shall not operate or be
construed as a waiver of any subsequent breach by the Participant.


Section 10.09  Notice.  Any notice or filing required or permitted to be given
to The Dow Chemical Company under the Plan shall be sufficient if in writing and
hand-delivered, or sent by first class mail to the principal office of The Dow
Chemical Company, directed to the attention of the Administrator.  Such notice
shall be deemed given as of the date of delivery, or, if delivery is made by
mail, as of the date shown on the postmark.





 
268

--------------------------------------------------------------------------------

 



By:
           Gregory Freiwald


Its:     Corporate Vice President
           Human Resources Department
           The Dow Chemical Company



 
269

--------------------------------------------------------------------------------

 

APPENDIX A






The Dow Chemical Company Stock Index Fund


125% of Ten Year Treasury Notes


Vanguard Windsor II Admiral Shared (Effective January 1, 2007)


Vanguard 500 Index Fund


T. Rowe Price Mid-Cap Growth Fund


Fidelity Low-Priced Stock Fund


Fidelity Diversified International Trust (Effective September 1, 2006)
 
Vanguard Balanced Index Fund
 
 
 
270
